    Case 2:19-cr-00590-ODW Document 14 Filed 06/19/20 Page 1 of 2 Page ID #:144



1
                                                      ,~ ~ g 2020
2

3

4




                             UNITED STATES DISTRICT COURT

                            CENTRAI, DISTRICT OF CALIFORNIA



    UNITED STATES OF AMERICA,                   Case No.: C.(~, 19 -- OS ~ D - a~~
                      Plaintiff,

             vs.                                ORDER OF DETENTION AFTER HEARING
                                                  [Fed. R. Crim. P. 32.1(a)(6);
                                                   18 U.S.C. ~ 3143(a)]
    ~aJ h.e.s l~ C.~.~tMd,
                                         ))
                      Defendant.




           The defendant having been arrested in this District pursuant to

    a    warrant   issued   by   the   United   States   District   Court     for   the

    C
    '~~~ Di3fr/~~/r                for alleged violation(s) of the terms and

    conditions of     is/her [probation]        supervised release      and

           The Court having conducted a detention hearing pursuant                   to

    Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

           The Court finds that:

    A.     (►~ The defendant has not met           /her burden of establishing by

           clear and convincing evidence that ~h /she is not likely to flee

          if released under 18 U.S.C. § 3142 (b) or (c) .           This finding is

           based on 1~'1S~ ~U~- b~ ~ ~So ~J~/~ S~ pNa a-jam         ~v~~'~WV(ct abvSe
      Case 2:19-cr-00590-ODW Document 14 Filed 06/19/20 Page 2 of 2 Page ID #:145



 1               icy, al~sc6hd~-cl frovv~ s~pe~n~nav~
 2

 3

 4         ~
           n /or

 5    B.   ("~ The defendant has not met hi /her burden of establishing by

 6         clear and convincing evidence that(~i 7she is not likely to pose

 7         a danger to the safety of any other person or the community if

 8         released under 18 U.S.C. § 3142(b) or (c).         This finding is based

 9~        on: 'FC..)~'l~   CD~'1 VlC~"?ZSY1 wvL+u~, 611 S~e.V~S ~~Nl~

10             ~1n S~ o 'T'    o~ 6 IM2 S'~'l~. ~~~ ~-V1 ~ ~ Gl~l VYL'~~ f~~~'~^vU VVj

11             0 ~~

12

13

14         IT THEREFORE IS ORDERED that the defendant be detained pending

15    the further revocation proceedings.

16

17    Dated:     J`N~.G   ~~~ Z-U LO
                                                 J AN ROSENBLUTH
18                                               U.S. MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28

                                             E
